Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 13, 14, 15, 16, 17, 18, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 15, 16, 17, 18, and 20 of U.S. Patent No. 11,288,883. Although the claims at issue are not identical, they are not patentably distinct from each other because representative patent claim 1 requires the additional elements (See the highlighted elements shown in the table below) not required by representative application claim 1 (and the same analysis is also applicable representative patent apparatus and program claims 8 and 15 vs representative application apparatus and program claims 8, and 15 respectively). However, the conflicting claims are not patentably distinct from each other because:
• The claims recite common subject matter;
• Whereby representative application claim 1 which recite the open-ended
transitional phrase "comprising", do not preclude the additional elements recited by
representative patent claim 1, and
• Whereby the elements of representative application claim 1 are fully anticipated by representative patent claim 1, and anticipation is "the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
US Application No. 17/667,217
US Patent No. 11,288,883
Claim 1. A method for controlling a robotic device, comprising:
Claim 1.  A method for controlling a robotic device, comprising:
capturing an image corresponding to a current view of the robotic device;
capturing an image corresponding to a current view of the robotic device;
identifying a keyframe image comprising a first set of pixels matching a second
set of pixels of the image; and
identifying a keyframe image based on a red-green-blue (RGB) value of each pixel of a first set of pixels of the keyframe image matching an RGB value of a corresponding pixel of a second set of pixels of the image;

determining one or both of: a first difference between a first pose of the robotic device in relation to a first object in the keyframe image and a second pose of the robotic device in relation to a second object in the image;

or a second difference between a first distance of the robotic device to the first object and a second distance of the robotic device to the second object;
performing, by the robotic device, a task corresponding to the keyframe image.
adjusting one or more of a velocity or a position associated with a task to be performed by an effecter of the robotic device based on determining one or both of the first difference or the second difference, the task being associated with the keyframe image; and

performing, via the effecter of the robotic device, the task based on adjusting one or both of the velocity or the position.


Notice re prior art available under both pre-AIA  and AIA 4
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection if the
prior art relied upon, and the rationale supporting the rejection, would be the same under either
status.
 Examiner’s Note
5. 	Examiner has cited particular columns and line numbers or figures in the references
as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is respectfully
requested from the applicant, in preparing the responses, to fully consider the references in
entirety as potentially teaching all or part of the claimed invention, as well as the context of the
passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1, 3, 6, 8, 10, 13, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US 2018/0215044 Al) in view of Jones (US 10,380,751
Bl).
8. 	With regard to claim 1, Maruyama discloses a method for controlling a robotic device (See for example, Figs. 1, 3 and 6 and the associated text), comprising:
capturing an image corresponding to a current view, i.e., working region, of the robotic device (See for example, paragraph 0113); identifying a keyframe image, i.e., template image, comprising a first set of pixels matching a second set of pixels of the image (See for example, 0119-0121); and performing, by the robotic device, a task corresponding to the keyframe image (See for example, paragraph 0124 and 0079). Maruyama does not expressly call for a first set of pixels matching a second set of pixels of the image. Confronted with this mentioned problem the
person skilled in the art would look for alternatives in the field of robotics. The skilled person
would therefore find Jones disclosing a robot vision apparatus comprising an imaging apparatus
that captures unfiltered and filtered images of an object, and finds matching pixels between two
set of pixels (See for example, col. 4, lines 6-42). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Jones with Maruyama. The motivation for doing so is for no other reason than to find matching pixels by comparing two different sets of pixels, and thereby ensuring a high degree of alignment between images (See for example, col. 6, lines 29-33). Therefore, it would have been obvious to combine Maruyama with Jones to obtain the invention as specified in claim 1.
With regard to claim 3, the method of claim 1, further comprising assigning a pixel descriptor, i.e., pixel value, to each pixel of the first set of pixels and the second set of pixels (See for example, col. 4, lines 11-12; and col. 7, lines 3-8 of Jones).
With regard to claim 6, the method of claim 1, in which the task comprises at least one of
interacting with an object, navigating through an environment, or a combination thereof (See for example, paragraph 0071 of Maruyama).
	Claim 8 is rejected the same as claim 1 except claim 8 is an apparatus claim. Thus,
argument similar to that presented above for claim 1 is applicable to claim 8. Claim 8 distinguishes from claim 1 only in that it recites a memory; and at least one processor. Fortunately, Maruyama (See for example, Fig. 3) teaches these features.
	Claims 10 and 13 are rejected the same as claims 3 and 6 respectively, except claims 10 and 13 are apparatus claims. Thus, arguments similar to those presented above for claims 3 and 6 are respectively applicable to claims 10 and 13.
	Claim 15 is rejected the same as claim 1. Thus, argument similar to that presented above
for claim 1 is applicable to claim 15. Claim 15 distinguishes from claim 1 only in that it
recites. Fortunately, Maruyama (See for example, paragraphs 0084-0085).
	Claims 17 and 20 are rejected the same as claims 3 and 6 respectively. Thus, arguments similar to those presented above for claims 3 and 6 are respectively applicable to claims 17 and 20.
9. 	Claims 2, 7, 9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama in view of Jones as applied to claims 1, 3, 6, 8, 10, 13, 15, 17 and 20 and above,
and further in view of Buehler, et al. (US 2013/0343640 Al).
10. 	With regard to claim 2, Maruyama (as modified by Jones) discloses all of the claimed
subject matter as already addressed above in paragraph 8, and incorporated herein by reference.
Maruyama (as modified by Jones) further discloses a configuration may be adopted in which the
robot control device 30 stores the position of the center of gravity of the calibration plate at the
time of teaching such as direct teaching and online teaching, and in which the first position is be
calculated based on the stored position. In this case, the robot control device 30 performs the
calibration in Step $140 by using the calculated first distance; and the template specifying unit 467 uses a machine learning algorithm in which the first distance range is set as an input
parameter, and specifies one or more templates similar to the template used for the template
matching with the object O from among the plurality of templates stored in the storage unit 32
(See for example, paragraphs 0109 and 0119 of Maruyama). Maruyama (as modified by Jones)
does not expressly call for capturing the keyframe image while the robotic device is trained to
perform the task. However, Buehler, et al. (See for example, paragraph 0008) teach this feature.
Before the effective filing date of the claimed invention, it would have been obvious to a person
of ordinary skill in the art to incorporate the teaching as taught by Buehler, et al. into the system
of Maruyama (as modified by Jones) in order to train the robot using images captured by
monitoring/traversing an environment surrounding the robot (See for example, paragraph 0008).
Therefore, it would have been obvious to combine Maruyama (as modified by Jones) with
Buehler, et al. to obtain the invention as specified in claim 2.
	With regard to claim 7, the method of claim 1, in which an area corresponding to the first
set of pixels is selected by a user. Buehler, et al. (See for example, paragraph 0062) teach
this feature. Before the effective filing date of the claimed invention, it would have been obvious
to a person of ordinary skill in the art to incorporate the teaching as taught by Buehler, et al.
into the system of Maruyama (as modified by Jones) to have user intervention, and as a result, if
for no other reason than to manually select area of pixels that correspond to the object (See for
example, paragraph 0062). Therefore, it would have been obvious to combine Maruyama (as
modified by Jones) with Buehler, et al. to obtain the invention as specified in claim 7.
Claim 9 is rejected the same as claim 2 except claim 9 is an apparatus claim. Thus,
argument similar to that presented above for claim 2 is applicable to claim 9.
Claim 14 is rejected the same as claim 7 except claim 14 is an apparatus claim.  Thus, arguments similar to that presented above for claim 7 is applicable to claim 14.
Claim 16 is rejected the same as claim 2. Thus, argument similar to that presented above
for claim 2 is applicable to claim 16.
11. 	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable
over Maruyama in view of Jones as applied to claims 1, 3, 6, 8, 10, 13, 15, 17 and 20 above, and
further in view of Qi (US 2020/0043130 Al).
12. 	With regard to claim 4, Maruyama (as modified by Jones) discloses all of the claimed
subject matter as already addressed above in paragraph 8, and incorporated herein by
reference. Maruyama (as modified by Jones) does not expressly call for the pixel
descriptor comprises a set of values corresponding to pixel level information and depth
information. However, Qi (See for example, paragraph 0076) teaches this feature. Before the
effective filing date of the claimed invention, it would have been obvious to a person of ordinary
skill in the art to incorporate the teaching as taught by Qi into the system of Maruyama (as
modified by Jones), if for no other reason than to define the pixel descriptor using
RGB/color information in association with depth information such that calculation of the poses
of the robot may be possible among several frames/images, and based on the current pose control
of the operations of the robot is carried out (See for example, paragraph 0071). Therefore, it
would have been obvious to combine Maruyama (as modified by Jones) with Qi. to obtain the
invention as specified in claim 4.
	Claim 11 is rejected the same as claim 4 except claim 11 is an apparatus claim. Thus,
argument similar to that presented above for claim 4 is applicable to claim 11.
Claim 18 is rejected the same as claim 4. Thus, argument similar to that presented above
for claim 4 is applicable to claim 18.
13. 	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over
Maruyama in view of Jones as applied to claims 1, 3, 6, 8, 10, 13, 15, 17 and 20 above, and
further in view of Latimer, et al. (US 10,105,847 B1).
14. 	With regard to claim 5, Maruyama (as modified by Jones) discloses all of the claimed
subject matter as already addressed above in paragraph 8, and incorporated herein by
reference. Maruyama (as modified by Jones) does not expressly call for determining a difference
for one of a distance, a pose, or a combination between the keyframe image and the image; and
adjusting the task based on the determined difference. However, Latimer, et al. disclose
determining a difference for one of a distance, a pose, or a combination between the keyframe
image and the image; and adjusting, i.e., halting/ceasing, the task based on the determined
difference (See for example, col. 1, lines 33-52). Before the effective filing date of the claimed
invention, it would have been obvious to a person of ordinary skill in the art to incorporate the
teaching as taught by Latimer into the system of Maruyama (as modified by Jones), and to do so
may detect a geometric change in a robot's configuration and taking responsive action in
instances where the geometric change is likely to impact operation of the robot (See for example,
the Abstract). Therefore, it would have been obvious to combine Maruyama (as modified by
Jones) with Latimer, et al. to obtain the invention as specified in claim 5.
Claim 12 is rejected the same as claim 5 except claim 12 is an apparatus claim. Thus,
argument similar to that presented above for claim 5 is applicable to claim 12.
Claim 19 is rejected the same as claim 5. Thus, argument similar to that presented above
for claim 5 is applicable to claim 19.
Conclusion
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665